Citation Nr: 1540348	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-29 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to special monthly compensation based on loss of the use of a creative organ.

2.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy, left upper extremity.

4.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy, right upper extremity.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Susan Paczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1970, to include service in the Republic of Vietnam.  His awards and decorations include the Purple Heart Medal and the Combat Action Ribbon, among other awards.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2015.  The Veteran's representative submitted additional evidence and waived initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The Board notes that the case caption, above, has been amended to include the issue of whether a TDIU rating is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

The issues of entitlement to a disability rating in excess of 10 percent for peripheral neuropathy, left upper extremity, entitlement to a disability rating in excess of 10 percent for peripheral neuropathy, right upper extremity and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a correspondence received in September 2011, and at the Veteran's July 2015 Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew the claim for entitlement to special monthly compensation based on loss of the use of a creative organ.

2.  In an April 2007 rating decision, the RO continued a denial of service connection for PTSD; the Veteran did not appeal that decision or submit material evidence within the year following notification of that decision.

3.  Evidence associated with the claims file since the April 2007 denial relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.

4.  The evidence of record is in relative equipoise as to whether the Veteran's PTSD is related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to special monthly compensation based on loss of the use of a creative organ have been met.  38 U.S.C.A. §§ 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The April 2007 rating decision, which continued the denial of service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a correspondence received in September 2011, and while on the record at his July 2015 Board hearing, the Veteran withdrew the issue of entitlement to special monthly compensation based on loss of the used of a creative organ.  This was because that benefit has already been granted.

There remain no allegations of errors of fact or law for appellate consideration with regard this issue.  The Board does not have jurisdiction to review the issue, and dismissal is warranted.


II. Claim to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim of service connection for PTSD was denied by the RO in a March 2004 rating decision.  The evidence of record at the time of the March 2004 decision consisted of service treatment records, VA medical records and a VA examination report.  The RO denied the claim, noting there was no evidence of a diagnosis for PTSD.  

The Veteran did not appeal that decision and submitted an application to reopen a claim for PTSD in June 2006.  The claim was denied by the RO in an April 2007 rating decision.  The evidence of record at the time of the April 2007 decision consisted of VA treatment records and a VA examination report.  The RO denied the claim, noting multiple psychiatric diagnoses, but indicated that the evidence continued to show that the claimed condition was not incurred in or aggravated by the Veteran's military service.  The Veteran did not file a notice of disagreement with the decision.  Although relevant evidence and a new claim was received within a year of the decision, the Board does not find the evidence was new and material.  Therefore, the April 2007 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

The Veteran submitted another application to reopen a claim for PTSD in November 2007.  The claim was denied by the RO in the November 2008 rating decision that is considered to be on appeal.  This is because the Veteran submitted a timely notice of disagreement in October 2009.  In November 2009, the Veteran submitted another request to reopen the claim of service connection for PTSD, but the issue was already on appeal.

The evidence associated with the claims file since the November 2007 rating action includes VA treatment records, a private psychological evaluation, VA examination reports and a transcript from the videoconference Board hearing in July 2015.  This evidence is "new" because it was not previously submitted to agency decision makers.

The psychological evaluation dated in April 2015 shows that the Veteran was diagnosed with PTSD, major depressive disorder (MDD) and persistent depressive disorder.  The private psychologist opined that the Veteran had developed PTSD and MDD while in service and continued to suffer from the condition.  

The Board finds that this record relates to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim of service connection for PTSD.  This is particularly so when the credibility of the statements is presumed for the purpose of the new and material evidence analysis.  See Justus, 3 Vet. App. at 513.  Specifically, in its April 2007 rating decision, the RO had denied the claim because the evidence did not show that the Veteran's claimed condition was incurred in or aggravated by his military service.   Having found that new and material evidence has been added to the record, the Veteran's claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

III. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence establishes that the Veteran has a sufficient in-service stressor, particularly in light of combat service in Vietnam.  See 38 C.F.R. § 3.304(f)(2).  The Veteran's DD 214 reflects that he received a Combat Action Ribbon and a Purple Heart Medal for service in Vietnam.  The Veteran has stated that he was wounded by shrapnel when a mortar round was fired near him.  He has also stated that he saw a soldier "blow his head off" at a rifle range while in service.

Post-service private treatment records dated in September 1998 show that the Veteran was diagnosed with depressive disorder not otherwise specified and probably dysthymia.  He reported being depressed and apathetic.  He noted erratic sleep.  No delusions, hallucinations, suicidal or homicidal ideations were noted.   Private treatment records dated in September 2000 reflect treatment for depression.  It was noted that the Veteran had been seeing a psychiatrist.  

At a VA examination dated in February 2004, the Veteran reported working as a cook and tank crewman while in service.  He noted that he was divorced and was living with his ex-wife.  He stated that he was receiving weekly therapy for his condition.  The examiner noted that the Veteran spoke in normal tones and that his conversation was relevant and coherent.  His affect and mood were slightly depressed.  There were no suicidal ideations, intents or plans.  The examiner noted that the Veteran reported difficulties with depression secondary to current situation stressors.  The Veteran was diagnosed with MDD, recurrent, secondary to multiple situational factors, unrelated to military service, with a GAF (global assessment of functioning) score of 65.  It was noted that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.

A VA counseling note dated in March 2004 indicates that the Veteran had been treated at the Veteran's Resource Center since November 2003.  The counselor noted that the Veteran presented distressing symptoms including avoidance of feelings, thoughts and conversations about multiple traumatic experiences in Vietnam, severe detachment and isolation, poor concentration, loss of interest in activities, sleep disturbance and feeling of an unfulfilled life.  It was noted that he had experienced extended periods of depression since separation from service.

A VA examination report dated in September 2006 shows that the Veteran reported being independent and denied having significant friendships.  He noted being hospitalized in 2000 for suicidal ideations.  He reported outpatient counseling beginning in the mid 1970's.  He noted feeling depressed, having low self-esteem and "hopelessness" and being short-tempered and irritable.  The Veteran stated that he was depressed as a child and that he had been sexually abused when he was 8 years old.  It was noted that he did not describe symptoms of PTSD.  The Veteran was diagnosed with MDD, recurrent, moderate, unrelated to service, with a GAF score of 60.  

A VA counseling note dated in January 2008 medical note, the Veteran reported intrusive thoughts, feeling isolated and avoided activities outside of this house.  The Veteran reported anger, irritability, poor concentration and increased startled responses.  

The Veteran underwent a VA examination in March 2008 and reported having reserved feelings, bad dreams, and being impatient.  He avoided war movies and was not emotionally connected with many people.  The examiner noted that the Veteran met the DSM-IV criterion for stressor due to being wounded while in service.  The Veteran was diagnosed with MDD (unrelated to military service), recurrent, moderate, with a GAF score of 60. 

At a May 2009 VA examination, the Veteran noted a depressed mood, broken sleep and decreased concentration.  He noted significantly reduced motivation and symptoms of hopelessness.  It was noted that the Veteran did not like large crowds and had difficulty interacting with others.  The examiner noted that the Veteran's psychiatric complaints were consistent with MDD.  The examiner reported that the Veteran seemed to be depressed since childhood and that the depression had gotten worse over the adult years.  The examiner stated that the Veteran's depression had not been aggravated by military service, rather that it represented the normal course of his depression of the years.  It was noted that the Veteran did not present symptoms consistent with PTSD.  The Veteran was diagnosed with MDD, recurrent, moderate, unrelated to military, with a GAF score of 60.  

A VA examination dated in August 2012 shows that the Veteran was diagnosed with MDD.  It was noted that the diagnosis was unrelated to military service.  The Veteran reported depressed mood, chronic sleep impairment, flattened affect, disturbances of motivation and mood, inability to establish and maintain effective relationships and suicidal ideations.  The examiner noted that the Veteran experienced difficulty sleeping, irritability, and difficulty concentrating.  

A PTSD disability benefits questionnaire, dated in September 2013, reflects that the Veteran was diagnosed with PTSD, chronic and MDD, recurrent.  It was noted that the Veteran had occupational and social impairments with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood.  The VA examiner noted that the Veteran would frequently experience symptoms of his PTSD that would then trigger poor social interactions and his mood would become depressed.  It was noted that the Veteran was estranged from most of his family.  He had tremendous difficulty obtaining and maintaining gainful employment due to his social isolation, relationship difficulties, irritability and depressions.  

A private psychological evaluation dated in April 2015 reflects that the Veteran reported being treated for his condition since service, to include weekly therapy.  The Veteran noted his in-service stressors and stated that he had dreams, which were accompanied with feelings of fear, worthlessness and guilt.  He reported avoiding thinking or talking about his experiences, that he did not like crowds and that he isolated himself from others.  He denied hallucinations.  The Veteran noted his sexual abuse in his childhood.  The examiner noted that the Veteran had likely suffered from depression throughout his life. The examiner diagnosed the Veteran with PTSD, chronic, moderate, with poor insight, MDD, recurrent, moderate, with poor insight and persistent depressive disorder (Dysthymia), with poor insight.  The examiner stated that it was clear that the Veteran had developed PTSD and MDD while in service and that he continued to suffer from the condition.  

At his July 2015 Board hearing, the Veteran noted that he couldn't function by himself, due to his PTSD.  He noted that he lived with his ex-wife who assisted him in paying his bills and taking medication.  

Given the above, and affording the Veteran the benefit of the doubt, the Board finds that the evidence of record is found to be in equipoise.  The Veteran currently has a diagnosis of MDD, PTSD and persistent depressive disorder, which the Veteran claimed as PTSD.  As noted previously, the Board also finds sufficient evidence to establish the occurrence of the claimed in-service stressor. 

Next, the Board finds that the medical evidence of record is in relative equipoise.  The Board is mindful of the negative VA examiners opinions; however, the opinions only serve to place the medical evidence in a state of relative equipoise with the April 2015 private medical opinion.  Both the VA examiners and the private provider have indicated a consideration of the Veteran's reported history, records in the claims file and examination findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  As such, the evidence is at least in equipoise that the Veteran's acquired psychiatric disorder is related to his active service.  

After finding the evidence to be in relative balance and resolving all reasonable doubt in the Veteran's favor, the Board has determined that service connection is warranted for PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Although the evidence reflects varying diagnoses over the life of the claim, the Veteran has consistently sought service connection for PTSD and his representative expressly stated that the Veteran would be satisfied with an award of service connection for PTSD to the extent the claim may have been broader in scope.  Therefore, the Board concludes that this is a full grant of benefits sought for this claim.



ORDER

Entitlement to special monthly compensation based on loss of the use of a creative organ is dismissed.

New and material evidence having been received, the claim of entitlement for PTSD is reopened; service connection for PTSD is granted.


REMAND

The Board finds that additional development is needed for the claims remaining on appeal.

Regarding the claims for increased ratings for peripheral neuropathy of the bilateral upper extremities, a review of the claims file shows that the Veteran's last examination for his service-connected disabilities was in August 2012, over three years ago.  At his July 2015 Board hearing, the Veteran noted numbness in his hands and pain in his shoulders and arms.  He noted that the pain was a 10.  He noted that it was difficult picking up and holding items for a period of time.  He reported problems dressing and feeding himself.  He also noted that his condition had gotten worse since his last examination.  Because there may have been changes in the Veteran's condition since the last VA examination, the Board finds that a new peripheral neuropathy examination would assist in fully and fairly evaluating the Veteran's claim for an increased rating.  See Allday v. Brown, 7 Vet. App. 517 (1995).

Regarding the Veteran's claim for TDIU, the Board finds that the issue is on appeal as part and parcel of the rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  Although the issue has been recently adjudicated in a separate manner by the RO, the Board finds that the TDIU issue is in fact on appeal under Rice.

The Veteran claims that his service-connected disabilities have rendered him unable to maintain substantially gainful employment.  The Veteran is service connected for diabetic nephropathy with hypertension associated with type II diabetes with associated erectile dysfunction, type II diabetes mellitus with associated erectile dysfunction, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, residual shell fragment wound of the left thigh, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right upper extremity, scar on the left thigh and scare of the left upper arm.  Additionally, as of the issuance of this Board decision, the Veteran is now service connected for PTSD.

Total disability ratings for compensation based on unemployability may be assigned when the schedular rating is less than total and the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that there are two or more disabilities, one of which is 40 percent disabling, and provided that in combination those disability ratings bring the combined rating to 70 percent.  38 U.S.C.A. § 4.16(a) (2015).  The Veteran meets the schedular requirements for TDIU consideration during this appeal as his disabilities are currently 80 percent disabling, not including a potential rating for now service-connected PTSD, which has been granted in this decision.

Social Security Administration records show that the Veteran has not engaged in gainful activity since August 31, 2008.  

At the Veteran's July 2015 Board hearing, the Veteran stated that he had worked as crane operator for 21 years, as an aircraft mechanic, and more recently, as a truck driver.  He noted that he stopped working in 2008 because it had become too difficult for him to get in the truck, due to his peripheral neuropathy of the upper extremities.  He also noted that it was difficult to drive because his feet would get numb due to the neuropathy in his lower extremities.  He also stated that he became a hazard on the road because of his mental capacity.  

Prior to a Board decision on the TDIU, an examiner must provide an opinion as to the type of gainful employment the Veteran is capable of maintaining, if any, given his service-connected disabilities, vocational history and level of education.

Lastly, relevant ongoing VA treatment records should be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain relevant ongoing VA treatment records not already associated with the Veteran's electronic claims file.

2.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected peripheral neuropathy of the left upper extremity and service-connected peripheral neuropathy of the right upper extremity.  

The examiner must specifically identify any nerves involved in the left and right upper extremities.

For each affected nerve, the examiner should indicate whether there is complete or incomplete paralysis.  For any incomplete paralysis, the examiner should characterize the severity of that paralysis in terms of mild, moderate, severe, or severe incomplete paralysis.  

A complete rationale must be provided for any opinion offered.

3.  Then, forward the Veteran's claims file to an appropriate medical professional to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with is education and occupational experience.  The electronic claims file must be made available to the reviewer and the reviewer must specify in the report that the claim file has been reviewed. 

Based on a review of the evidence of record, the reviewer must provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in combination, preclude him from securing and following a substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his non-service connected disabilities or age. 

The examination report must include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


